Citation Nr: 0412183	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to remove 
the forfeiture of entitlement to veterans benefits declared 
against the appellant pursuant to 38 U.S.C.A. §§ 6103 and 
6104(a) (West 2002) (formerly 38 U.S.C. 3503 and 3504).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized service from August 1941 to 
December 1941; beleaguered status from December 1941 to May 
1942, prisoner of war (POW) status from May to August 1942, 
and in a no casualty status from August 1942 to May 1945.  He 
was a member of the Regular Philippine Army from May 1945 to 
February 1946.  He had no recognized guerrilla service.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in October 2002 
that denied the veteran's application to reopen his claim for 
revocation of the forfeiture declared against the veteran.  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Forfeiture of VA benefits was declared against the 
appellant by the Central Committee on Waivers and Forfeitures 
in July 1977, and applications to reopen the forfeiture 
decision were denied by the RO and have most recently been 
affirmed on appeal by the Board in December 1990 and 
subsequently by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in May 1992. 

3.  New evidence received since December 1990 does not change 
the factual basis upon which forfeiture was initially 
declared against the appellant and is not so significant that 
it must be considered in order to fairly decide the merits of 
his claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim seeking to remove the forfeiture of entitlement to 
veterans benefits declared against the appellant.  
38 U.S.C.A. §§ 6103(a), 6104(a) (West 2002) (formerly Section 
4, Public Law 144, 78th Congress); 38 C.F.R. 
§ 3.156(a)(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The rule is effective 
November 9, 2000, except the amendment to 38 C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  66 Fed. Reg. 
45,620, 45, 629 (August 29, 2001).  The current attempt by 
the appellant to reopen his claim was filed in December 1999, 
therefore the amendments to the standards for reopening a 
previously denied claim are inapplicable to the present 
appeal.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The present record indicates that there has been substantial 
compliance with the notification and duty to assist 
provisions of the VCAA.  No additional pertinent evidence has 
been identified by the appellant and the Board is likewise 
unaware of any additional relevant evidence.  In fact, the 
appellant has repeatedly submitted duplicate documents 
previously reviewed by the Court, Board and the RO, or new 
evidence which does not change the factual basis upon which 
forfeiture of benefits was initially imposed upon him and 
reconfirmed by the Board on several occasions.  The Board 
therefore finds that the record as it stands is adequate to 
allow for the equitable review of the present appeal.

Further, the appellant and his representative have been 
notified of the applicable laws and regulations which set 
forth the relevant criteria for reopening a claim based upon 
new and material evidence.  The discussions in the decision 
appealed and in the statement of the case have informed the 
appellant and his representative of the information and 
evidence needed to warrant a revocation of the forfeiture 
initially declared against him in 1977.  The Board finds that 
this constitutes sufficient notice to the appellant that he 
must submit evidence relevant to the prior determination that 
he served willingly with the Japanese BC.  The Board 
therefore finds that the notice requirements of the VCAA have 
been satisfied.  Moreover, since all relevant evidence not in 
the exclusive possession of the appellant is already of 
record, the duty to assist provisions of the VCAA are also 
satisfied.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991)(adherence to the requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such a strict adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant);  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)(remands which would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
Moreover, given the completeness of the present record, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review at this time.  Any remaining procedural 
deficiency by the RO with respect to the VCAA is viewed as 
harmless error.  

II.  Analysis

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future benefits administered by 
the Secretary.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 3.902.  

After a full and complete investigation had been conducted, 
it was determined that, from October 14, 1942, to late 1944 
the veteran was a member of the Japanese sponsored and 
controlled Bureau of Constabulary (BC).  After initial 
submittal of documents and testimony denying membership in 
the BC, the appellant acknowledged he was issued the 
regulation BC uniform and was furnished arms and ammunition.  
The veteran acknowledged he received BC Academy training for 
about 45 days and upon completion thereof was assigned to the 
office of the Senior Inspector, Naga, Camarines Sur.  The BC 
as it was comprised during the Japanese occupation of the 
Philippines was tantamount to an armed force of the Imperial 
Government of Japan.  See the letter addressed to the 
appellant by the RO, dated October 1976.  

In July 1977, the Director of the Compensation and Pension 
Service found that the appellant's membership in the Japanese 
BC was evidence of his rendering assistance to an enemy of 
the United States or of its allies within the meaning of 
38 U.S.C. § 3504(a) and his submittal of the fraudulent 
evidence was with intent to deceive the VA, and therefore 
determined that the appellant had forfeited all accrued or 
future benefits under laws administered by VA pertaining to 
gratuities for veterans or their dependents.  In his July 
1977 decision, the Director noted that "[a]lthough the 
veteran has endeavored to show that he was 'forced' to join 
the BC, it is a well documented fact that the Japanese did 
not 'force' participation in the BC but rather carefully 
screened its prospective members which were selected from 
voluntary applications."

As noted, the revocation was independently based upon the 
submittal of fraudulent documents and testimony by the 
veteran.  The veteran denied membership in the BC on several 
occasions with the intent to deceive the VA in violation of 
38 U.S.C. 3503(a) (current 38 U.S.C.A. § 6103(a) (West 
2002)).

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claim to reopen was received 
in 1999, so this new amendment does not apply to this case.  

In the present case, much of the material received since the 
Board's last decision in December 1990 consists of duplicate 
copies of material already considered by the RO and the 
Board, and of arguments by the appellant that have previously 
been considered and rejected.  The veteran submitted copies 
of affidavits regarding the circumstances of his recognized 
service from August 1941 to December 1941; beleaguered status 
from December 1941 to May 1942, POW status from May to August 
1942.  These affidavits are duplicates of those received 
prior to the previous decisions.  Actual new evidence 
includes certificates showing service in various 
organizations after the conclusion of hostilities in World 
War II through the late 1960's.  The appellant also testified 
before the RO and submitted a narrative regarding the 
circumstances of his service in World War II, how and why he 
entered the BC, and alleged guerrilla activities.  The only 
new evidence appears to be the unsubstantiated allegation 
that he was threatened by the Japanese with the execution 
(beheading) of 10 of his family members if he did not become 
a member and continue membership in the BC.  

This evidence does not dispute his acknowledged service in 
the BC.  Furthermore, these affidavits are cumulative of 
previously submitted evidence concerning the appellant's 
alleged guerrilla activities while serving in the BC and 
afterward, which has never been confirmed by official 
records.  The allegation of the threats of execution of 
family members while new is consistent with and duplicative 
of the veteran's previous assertions that he was coerced into 
membership in the BC.  Accordingly, this new evidence, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and is not material to the 
issue on appeal.  

None of the evidence addresses the intentional submission of 
fraudulent information, i.e. denial of membership in the BC, 
which was the second reason for the forfeiture of all 
benefits in July 1977.

After a careful review of the complete evidentiary record, 
the Board has concluded that the appellant has not provided 
new and material evidence to reopen his claim.  Accordingly, 
the claim is not reopened, and this appeal is denied.  


ORDER

The appeal is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



